Citation Nr: 0912225	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-34 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for panic disorder, 
claimed as claustrophobia.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a head injury.

4.  Entitlement to service connection for a neck disorder, to 
include cervical arthrosis grade II, cervical radiculopathy 
C5 and C6, and disc hernia.

5.  Entitlement to service connection for vertiginous 
syndrome, claimed as a result of a head and neck injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida. 

The July 2004 rating decision also denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU); however, the 
Veteran did not submit a notice of disagreement as to this 
issue.  Moreover, in a January 2009 statement, he indicated 
that he wished to withdraw the issue of TDIU from 
consideration.  Therefore, this issue is not properly before 
the Board.

The issues of entitlement to service connection for 
depression, a head injury, a neck disorder, and vertiginous 
syndrome are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDING OF FACT

Panic disorder without agoraphobia, claimed as 
claustrophobia, is etiologically related to treatment during 
the Veteran's active military service.


CONCLUSION OF LAW

Panic disorder without agoraphobia was incurred in service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for panic 
disorder without agoraphobia herein constitutes a complete 
grant of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 and the implementing regulations.

The Veteran contends that, while participating in gas chamber 
training during his military service, he experienced 
claustrophobia that triggered a panic attack.  He alleges 
that his current symptoms of panic, claustrophobia, and 
anxiety resulted from such experience.  Therefore, the 
Veteran claims that service connection is warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records reflect that, in 
February 1966, he complained that his heart "beats fast and 
slow," he experienced shortness of breath, and had numbness 
in his hands and feet for the prior five days.  The 
impression was neurocirculatory asthenia and Librium was 
prescribed.

At a March 2008 VA examination, the Veteran was diagnosed 
with panic disorder without agoraphobia.  The examiner noted 
that his symptoms of panic, concern about having panic, 
changes in behavior/activity related to panic, and 
distressing dreams of closed in places were related to a 
diagnosis of panic disorder without agoraphobia.  

The March 2008 VA examiner determined that the Veteran's 
panic disorder without agoraphobia was most likely caused by 
or a result of his military service.  Specifically, she noted 
that the Veteran's current diagnosis is most likely related 
to his treatment in service with Librium.  The examiner based 
this opinion on clinical experience, the timing of the onset 
of the symptoms, and the Veteran's in-service and post-
service treatment records.  She further observed that, 
although the Veteran's pre-induction examination noted he 
endorsed some problems with sleep and "nervous trouble," he 
reported that such were not significant and did not interfere 
with his functioning.  The examiner determined that, given 
that the Veteran was accepted into service and appeared to be 
able to function satisfactorily in service, it would not 
appear that he had a preexisting mental health condition.  
She noted that the Veteran sought medical attention while on 
active duty for an irregular heartbeat and shortness of 
breath.  The examiner observed that it was quite common that 
individuals with panic disorder, particularly prior to 
recognizing what they are, seek medical attention for 
apparent heart or respiratory problems.  As such, the 
examiner concluded, it was likely that the Veteran had 
experienced a panic attack at that time and, since the 
clinician at that time could find no medical reason for his 
symptoms, diagnosed neurocirculatory asthenia and prescribed 
Librium.  

The Board notes that there is no evidence to the contrary and 
the March 2008 VA examiner is competent to provide such an 
opinion.  38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Cox v. 
Nicholson, 20 Vet. App. 563, 568-69 (2007).  Consequently, 
the Board concludes that the Veteran's panic disorder without 
agoraphobia was incurred during his military service.  
Therefore, service connection is warranted for such 
disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).


ORDER

Service connection for panic disorder without agoraphobia, 
claimed as claustrophobia, is granted.


REMAND

Subsequent to the issuance of the September 2005 statement of 
the case, additional evidence was received at the RO.  Such 
included VA treatment records dated from April 2003 to 
January 2008 as well as March 2008 VA examination reports 
detailing complaints, treatment, and diagnoses referable to 
the Veteran's claimed disorders.  The March 2008 VA 
examination reports also address the etiology of such 
disorders.  In April 2008, a Decision Review Officer at the 
RO determined that such evidence was not pertinent to the 
appeal and, therefore, a supplemental statement of the case 
would not be issued pursuant to 38 U.S.C.A. § 7105(d) and 38 
C.F.R. § 19.31(b).   However, as the additionally received 
evidence is clearly relevant to the Veteran's claimed 
disorders currently on appeal and was received prior to 
certification and transfer of the appeal to the Board, a 
remand of the case is required to comply with 38 C.F.R. § 
19.31(b). 

In addition, the claims file includes evidence written in 
Spanish with no accompanying certified English translation. 
While on remand, the agency of original jurisdiction should 
take the opportunity to review the Veteran's claims file, 
identify all pertinent items of evidence written in Spanish, 
to specifically include an April 2004 statement from Dr. 
Nunez and a July 2005 medical record from Dr. de la Torre 
Gonzalez, and translate those items into English in order to 
facilitate review of the record by the Board.

Also, in his November 2003 claim, the Veteran indicated that 
he had received treatment at the VA Hospital in Miami, 
Florida, in 1994.  Treatment records from the Oakland Park VA 
Outpatient Clinic and the Miami VA Medical Center dated from 
April 2003 through January 2008 are of record.  However, 
there is no indication that VA treatment records dated in 
1994 were requested.  As such, any outstanding VA treatment 
records relevant to the Veteran's service connection claims 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Any treatment records not previously 
obtained from the Oakland Park VA 
Outpatient Clinic and the Miami VA Medical 
Center, to include those dated in 1994 as 
well as those dated from January 2008 
through the present, should be obtained 
and associated with the claims file.  

2.  Translate all pertinent items of 
evidence written in Spanish, to 
specifically include an April 2004 
statement from Dr. Nunez and a July 2005 
medical record from Dr. de la Torre 
Gonzalez, into English.

3.  After completing any development as 
may be indicated by any response received 
as a consequence of the actions taken in 
the preceding paragraphs, the Veteran's 
claims should be readjudicated based on 
the entirety of the evidence, to 
specifically include all evidence received 
since the issuance of the September 2005 
Statement of the Case.  If the claims 
remain denied, the Veteran and his 
representative should be issued a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


